Citation Nr: 0800862	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-35 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1974 to December 
1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim. 

The veteran was scheduled for a hearing before a Veterans Law 
Judge in August 2006; however, he canceled this hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that his depression was either incurred 
in, or caused by, his military service.  He has reported that 
he was first diagnosed with depression in service.  

Service medical records reflect that the veteran was treated 
at least twice for psychiatric issues while in service.  In 
October 1976, he reported to sick call with a "depressed 
attitude," especially toward his supervisors.  He reported 
that he was exhausted due to his heavy workload and a 
shortage of men working in his office, which he felt would 
culminate into a nervous breakdown.  The doctor stated that 
the veteran was dissatisfied with his job, and that this was 
causing a depressed and apathetic attitude.  The doctor's 
plan was to talk to the veteran's supervisors regarding the 
workload and availability of replacements.  It was determined 
that a continued role in his position could cause depression 
in the future and lead to serious mental disorders.  The 
doctor stated that although the veteran was not 
psychologically depressed, he was in "neurotic depression," 
and it was thought that a change in work environment would be 
beneficial to the veteran.    

In January 1977, the veteran was referred for a psychiatric 
evaluation by his commanders prior to review of pending non-
judicial proceedings.   The doctor determined that there was 
no evidence of pathological personality, that the veteran was 
a service member of above average intelligence, with a high 
level of motivation, and current satisfaction in service.  
The doctor highly recommended that the veteran be retained in 
his assignment, as the veteran would "most likely perform at 
a high level of proficiency."  The doctor reported that the 
veteran had no psychiatric disorder.  

Post-service, VA treatment records show that the veteran 
received treatment for depression dating from July 1997.  
When the veteran reported that his life was out of control 
and that he was tired, he complained of depression with 
suicidal thoughts becoming progressively worse.  The veteran 
reported that his adult son had died in a car accident a year 
prior, that he had recently lost his job, had been living on 
the streets for the past week, and had tried crack/cocaine a 
few times within that period.  The veteran was admitted to 
the high intensity psychiatric ward with suicidal 
precautions.  He was diagnosed with major depression, 
crack/cocaine abuse, and alcohol abuse, all of which were 
attributed to the loss of his son.   

On several subsequent occasions, the veteran sought VA 
treatment for depression, cocaine withdrawal, and cocaine 
induced mood disorders.  The VA doctors have attributed these 
periods of substance abuse and depression to a variety of 
factors, including bereavement for his son, breakups with his 
girlfriend, homelessness, having no money, being unemployed, 
and lacking a social support system.  His depression has been 
treated with medication; he has also participated in 
spiritual group therapy sessions and drug rehabilitation 
therapy.  

To date, however, the veteran has not been provided with a 
medical examination assessing the etiology of his currently 
diagnosed depression.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  A medical examination is necessary to make a 
determination in this case.  

Finally, records from the State of Tennessee, Department of 
Human Services, Disability Determination Section, should be 
obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's administrative and medical 
records from the State of Tennessee, 
Department of Human Services, Disability 
Determination Section.

2.  Thereafter, schedule the veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed psychiatric 
disorder, including depression, had its 
onset during active service or is related 
to any in-service disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


